Citation Nr: 0936575	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-35 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish that the appellant is a Veteran for the 
purpose of establishing entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The claimant/appellant alleges he had Philippine guerrilla 
service during World War II.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
decisional letter from the Manila RO that declined to reopen 
the appellant's claim seeking VA benefits based on a finding 
that new and material evidence had not been submitted to 
establish that the appellant is a veteran.  Because veteran 
status of the person seeking benefits is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board.  

In March 2007, an informal conference was held before a 
Decision Review Officer (DRO) at the RO; a report is 
associated with the appellant's claims file.  In the 
appellant's November 2006 VA Form 9, substantive appeal, he 
did not request a Travel Board/videoconference hearing.  In a 
subsequent letter received in November 2008, he stated, "I 
cannot attend a hearing because [of] hardship for expenses."  
However, in correspondence received at the Board on January 
27, 2009, he requested that he be scheduled for a 
videoconference at the Manila RO.  In light of the 
conflicting statements in the record, on July 30, 2009, the 
Board sent a letter to the appellant requesting clarification 
as to whether he wanted to be scheduled for a hearing.  In 
correspondence received by the Board in September 2009, the 
appellant indicated that he wanted to appear at a hearing 
before a Veterans Law Judge of the board via videoconference 
at his local regional office.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.





REMAND

As noted above, the appellant has indicated he would like a 
videoconference hearing before the Board.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (pertaining specifically 
to hearings before the Board).  As such, the case must be 
remanded to ensure that one is scheduled.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Arrangements should be made for the 
appellant to be scheduled for a 
videoconference hearing before the Board 
at his local RO.  The case should then be 
processed in accordance with established 
appellate practices.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

